MEMORANDUM **
Manuel Rosas appeals from the 63-month sentence imposed following his plea of guilty to being an alien in the United *288States following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Rosas contends that 8 U.S.C. § 1326(b) should be construed to require the defendant to admit, or the jury to find beyond a reasonable doubt, the fact that a prior removal was “subsequent to” a prior felony conviction. Because the record indicates that Rosas admitted the date of removal at the change-of-plea hearing, we reject this contention. See United States v. Bolanos-Hernandez, 492 F.3d 1140, 1148 (9th Cir.2007).
Rosas also contends that AlmendarezTorres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), is invalid. We also reject this contention. See Bolanos-Hernandez, 492 F.3d at 1148.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*288ed by 9th Cir. R. 36-3.